PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zahalka et al.
Application No. 15/123,342
Filed: 2 Sep 2016
For: Antioxidant Compositions
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed September 4, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.

The petition is DISMISSED.

This decision concerns UK Application No. GB 1403714.7, filed March 3, 2014, and International Application No. PCT/EP2015/053663 filed February 20, 2015.

As a preliminary matter, in the second paragraph of the Brand verified statement, then declarant indicates there were four proscribed foreign filings (Great Britain, PCT, Europe, and China), however Petitioner does not appear to seek a retroactive foreign filing license for the European and Chinese filings.  As such, the question of whether the requirements of 37 C.F.R. § 5.25 have been satisfied in relation to the European and Chinese filings has not been considered by the undersigned.

A grantable petition pursuant to 37 CFR 5.25 must be accompanied by:

(a)

(1)    	A listing of each of the foreign countries in which the unlicensed patent  application material was filed;

(2)    	The dates on which the material was filed in each country;

(3)  	 A verified statement (oath or declaration) containing:

(i) 	An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,



(iii) 	An explanation of why the material was filed abroad                through error without the required license under § 5.11 first having been obtained; and,

(4) 	The required fee (§ 1.17(g) of this chapter).

(b)  	The explanation in paragraph (a) of this sec-tion must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those per-sons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error without deceptive intent should cover the period leading up to and including each of the proscribed foreign filings. 

The petition complies with requirements (1), (2), (3)(i), and (4) of 37 CFR 5.25. Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent application material was filed;1 the dates on which the material was filed in another county;2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3and, the required petition fee.

The petition fails to comply with requirements (3)(ii) and (3)(iii) of 37 CFR 5.25. A discussion follows: 

The relevant parties are as follows:

The applicants are SI Group USA (USAA), LLC, and SI Group Switzerland (CHAA) GmbH (collectively “SI Group”).4 

The entities that initially developed the subject matter of the patent are a group of companies known collectively as “Addivant”. Addivant’s ownership of intellectual property was divided between Addviant USA, LLC, and Addviant Switzerland Gmbh affiliates (US intellectual property was held by the US corporation, while intellectual property for the rest of the world was held by the Swiss entity).5

6

Steven Flack (“Flack”) GI Group’s senior law and intellectual property manager.7

The Declaration of Attorney Brand states:

Declarant Brand states that he was engaged in May 2013 to act on behalf of Addviant. In 2018, the parent company that owns Addivant became affiliated with SI Group. That company subsequently purchased and renamed itself SI Group.8 

Declarant Brand further avers that, on October 14, 2013, he was notified of the invention in question by email from Hayder Zahalka (“Zahalka”), an inventor in the application and a US resident, which was copied to Addivant’s UK R&D director. The disclosure identified Zahalka, Jonathan Hill, and Maurice Power (both UK residents) as inventors.9 

Declarant Brand states that based on his standing instructions, a patent application based on the October 14, 2013 disclosure was placed on file after TL Brand attorneys conducted a series of email and telephone exchanges with the inventors and other scientists at the UK R&D facility. Brand states that he met with each of the inventors on October 25, 2013, and that he assumed that the implementation of the technology was taking place in the UK, and that Zahalka “was operating as an extension of the UK R&D facility, directing experimental work in the US in support of the invention, made in the UK.”10

On March 3, 2014, Brand’s office filed the UK application. Brand declares that at the time he received in the invention disclosure, he believed that all the innovation was performed at a UK facility and that, therefore, a foreign filing license in the United States was not required.11 Specifically, Brand states that it was his “professional understanding and honest belief” that the subject matter of the invention was developed at Addivant’s UK R&D facility, and that therefore making the first filing in the UK was appropriate. Brand further states that he was not at that time aware that any part of the invention (except for supporting data) had been contributed outside the jurisdiction of the UK.12

13

Brand further states that his more recent work with Flack, with relation to a different and more recently filed, application, caused him to review the inventorship of the earlier filed applications that he had filed on behalf of Addivant. An email dated May 1, 2020 regarding the subject application is enclosed. Brand further states that upon further review, inventive contributions for the subject application were made from the United States, and that therefore it has been determined that a foreign filing license should have been obtained prior to filing of this application.14 In particular, Brand states that May 1, 2020 is the date that the error was realized.15

Regarding requirement (3)(i), of 37 CFR 5.25, the petition fails to provide an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order. Specifically, declarant Brand states that the subject matter was not under a secrecy order at the time the UK application was filed. However, the declaration does not address the filing of the international application. Additionally, the declaration does not state whether Brand directed the filing of the international application. Any renewed petition must address whether the subject matter was under a secrecy order at the time the international application was filed, and whether it is currently under a secrecy order with regard to the international application. 

Regarding requirement (3)(ii), of 37 CFR 5.25, while the petition identifies Brand as the person who filed the UK application, the petition does not identify the person who filed the PCT application. Additionally, the petition does not identify the employee(s) of the applicant who made the decision to file the foreign application. It is not clear if he/she/they were aware of the requirements of 35 U.S.C. 184 and 37 CFR 5.11(a) at the time of his/her/their involvement in this fact pattern, aware of the fact that at least a portion of the reduction to practice took place on US soil, and aware of the legal significance of the same. As such, the USPTO, is not in a position to determine whether this petition was diligently filed. This must be addressed on renewed petition via a verified statement from the decision maker(s).

Second, as early as May 1, 2020, Brand was aware of the need for a retroactive foreign filing license. Yet, he permitted over four (4) months to pass before this petition pursuant to 37 CFR 5.25 was filed.  § 5.25(a)(3)(ii) requires that the verified statement contain a showing that the license has been diligently sought after the discovery of the proscribed filing. 

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, first, the petition does not explain how the proscribed foreign filing came to be filed. As set forth above, the petition does not explain the employee(s) of the applicant who made the decision to file the foreign application. This must be addressed on renewed petition via the submission of a verified statement(s) from the decision maker(s). 

Second, 37 CFR 5.25(b) sets forth, in pertinent part: “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”  It follows that on renewed petition, each declarant must indicate whether any instructions were provided in writing from the decision maker(s) to declarant Brand, and any other declarants, if applicable, and if so, a copy of the instruction letter(s) must be included therewith.

Third, it is noted that Brand’s declaration states that the SI Group patent portfolio was “slowly transitioned” from Brand to Flack. Petitioners have not explained when and how Brand’s responsibility for the patent portfolio ended and Flack’s responsibility began. Petitioners must address whether Flack was responsible for the prosecution of this application at the time it was discovered that a foreign filing license should have been obtained, and whether Flack would have had knowledge of the proscribed foreign filing. Petitioner must explain whether Flack assumed the responsibility for managing existing applications, presumably filed before SI Group’s purchase of Addivant, or if only new applications filed after the merger occurred, were being managed by Flack. Petitioners must provide a declaration by Flack explaining his relationship to the subject application(s) for patent, and if he was responsible for it (them), when he assumed that responsibility, and setting for the facts as he knows them. Flack’s declaration must also address whether he had knowledge of the requirements of 35 U.S.C. 184 and 37 CFR 5.11(a) at the time of his involvement in the circumstances set forth in the declaration.

Additionally, while the declaration of Brand states that his office filed the UK application, no mention is made of the international application. Petitioners must explain who is responsible for the international application’s filing, and explain the error with regard to the international application.

Declarant Brand must also address the following:

•    What checks, if any, did Brand and SI Group (and its predecessor Addivant)  have when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. 184 and 37 CFR 5.11(a)?  If these checks existed, why were they not followed with regard to these two applications? 

•    Has Brand and SI Group filed abroad previously with a US-based inventor, or was this the first time? 

In this regard, it is noted that Brand’s declaration states that “[n]ow legacy Addivant, as part of SI Group, maintains large R&D facilities in multiple jurisdictions, including the US and in the UK.” As such, it appears that at the time this application was filed, applicant operated facilities in the US and would presumably have filed applications with US-based inventor(s). 

Considering the circumstances of the instant petition, a complete showing under 37 CFR 5.25 would necessarily include an explanation of what the procedures of Brand and/or SI Group (at the time Addivant) were for ensuring that, where necessary, a foreign filing license is obtained 

Petitioner has not included any copies of the instructions for filing the proscribed application in question from the applicant to the petitioner’s law firm. Accordingly, on renewed petition, petitioner is required to supply the Office with such copies of these instructions, if instructions were provided in written form.  If the instructions were not provided in written form, the renewed petition should so state.

Accordingly, the provisions of 37 CFR 5.25 not having fully been met, the petition is DISMISSED. A response is due within two months of the mailing date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. Any response to this decision should include a cover letter entitled "Renewed Petition under 37 CFR 5.25." This is not a final agency action within the meaning of 5 U.S.C. 704.

The renewed petition should indicated in a prominent manner that the attorney handling this matter is Douglas I. Wood, and may be submitted by mail,16 hand-delivery,17 or facsimile.18 If petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system (EFS-Web),19 and the document code should be RETR.LICENSE. If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope. Only the information that appears in the footnote should be included – adding other information to the address may delay the delivery of the response to the undersigned. 

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause:

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.


this decision should be directed to Attorney Advisor Douglas I. Wood at (571) 272-3231.20 All other inquiries concerning examination procedures should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 United Kingdom, and as an international application under the Patent Cooperation Treaty (PCT), Petition, Page 1 and declaration of Thomas Louis Brand (“Brand declaration”), Page 1, Paragraph 1. 
        2 March 3, 2014 (UK) and February 20, 2015 (PCT); Petition, Page 1, Brand declaration Page 1, Paragraph 1.
        3 Petition, Page 1, Brand declaration Page 2, Paragraph 9.
        4 Brand declaration, Page 2, Paragraph 5.
        5 Id.
        6 Id. at Page 1, Paragraph 1.
        7 Id. at Page 3, Paragraph 15.
        8 Id. at Page 2, Paragraph 5.
        9 Id. at Page 2, Paragraph 10.
        10 Id. at Page 3, Paragraph 13.
        11 Id. at Page 2, Paragraph 11.
        12 Id. at Page 3, Paragraph 14.
        13 Id. at Page 2, Paragraph 7.
        14 Id. at Page 3, Paragraph 15.
        15 Id. at Page 3, Paragraph 18.
        16 Mail Stop Petitions, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria VA 22313-1450.
        17 Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria VA 22314.
        18 571-273-8300: please note this is a centralized facsimile number.
        19 https://www.uspto.gov/patents/apply
        20 Petitioner will note that all practice before the Office should be in writing, and the actions of the Office will be based exclusively on the written record in the Office. See 37 CFR 1.2. As such, Petitioner is reminded that no telephone discussions may be controlling or considered authority for Petitioner’s further action(s).